Abatement Order filed July 10, 2014.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-14-00451-CR
                                    ____________

                          JOSHUA BULLOCK, Appellant

                                             V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 230th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1399389


                               ABATEMENT ORDER
       Appellant entered a guilty plea without an agreed recommendation on punishment
to aggravated robbery with a deadly weapon. Appellant filed a pro se notice of appeal.
The reporter’s record has not been filed in this appeal. The court reporter has informed
the court that appellant has not paid or made arrangements to pay for preparation of the
reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A). It is unclear whether appellant’s trial
counsel, Thomas Lewis, continues to represent him. This court is also unaware whether
appellant is entitled to proceed without the payment of costs. See Tex. R. App. P.
37.3(c)(2)(B). Accordingly, we enter the following order. See Tex. R. App. P. 35.3(c).
       We ORDER the judge of the 230th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State shall
participate, either in person or by video teleconference, to determine whether appellant
desires to prosecute his appeal, and, if so, whether appellant is indigent and, thus entitled
to a free record and appointed counsel on appeal. The judge may appoint appellate
counsel for appellant if necessary. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the findings
and conclusions. The transcribed record of the hearing, the court’s findings and
conclusions, any order appointing counsel, and a videotape or compact disc, if any,
containing a recording of the video teleconference shall be filed with the clerk of this
court on or before August 8, 2014.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.

              It is so ORDERED.

                                      PER CURIAM